                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                            DOC #: __________________
                                                                     DATE FILED: _5/18/2021____

               -against-
                                                                                   15 Cr. 616-4 (AT)
MICHAEL PEARSE,
                                                                                        ORDER
                                Defendant.
ANALISA TORRES, District Judge:

       Due to COVID-19-related scheduling constraints, the change of plea hearing in this action

scheduled for May 20, 2021, is ADJOURNED to June 8, 2021, at 9:00 a.m.

       The time between May 20, 2021, and June 8 2021, is excluded under the Speedy Trial Act, 18

U.S.C. § 3161(h)(7)(A), because the ends of justice served by excluding such time outweigh the

interests of the public and Defendant in a speedy trial in that this will allow the Court to schedule a

remote proceeding in light of the ongoing public health crisis caused by COVID-19.

       SO ORDERED.

Dated: May 18, 2021
       New York, New York
